Citation Nr: 0114519	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for organic mental disease, 
identified as Alzheimer's disease, as secondary to service 
connected hypertension.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1975 to 
August 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1999 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The veteran's organic mental disease is worsened by 
hypertension.


CONCLUSION OF LAW

Organic mental disease, identified as Alzheimer's disease, 
has been aggravated by service connected hypertension.  
38 U.S.C.A. § 5107 (West & Supp. 2000); 38 C.F.R. § 3.310(a) 
(2000); Allen v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 
439 (1995). 

In the veteran's case, service connection is in effect 
for essential hypertension, evaluated as 10 percent 
disabling, and the veteran's representative contends that 
his cognitive decline in recent years is related to 
hypertension.

At a VA neurology clinic in November 1998, the physician 
who evaluated the veteran noted that he had a disabling 
and progressive cognitive decline, to which hypertension 
and microvascular ischemia were contributing factors.

In March 1999, at a VA medical facility, the veteran 
underwent a lumbar puncture (spinal tap).  Laboratory 
analysis of the cerebrospinal fluid obtained was 
consistent with a diagnosis of Alzheimer's disease.

At a VA hypertension examination in April 1999, the 
assessment was chronic hypertension, controlled on 
medication.  The examiner reported that hypertension and 
a history of heavy smoking both contributed to plaque 
formation in the arterial system; arterial wall 
roughening might account for micro-emboli to the brain, 
and white matter attenuation could be the source of the 
veteran's declining cognitive status.

At a VA neurological examination in April 1999, the 
diagnosis was dementia.  The examiner noted that 
diagnostic tests were consistent with Alzheimer's 
disease, but clinically the veteran appeared to have a 
component of confabulation consistent with Korsakoff's 
syndrome of alcohol use; the veteran could have both 
diagnoses.  The examiner stated that hypertensive 
vascular disease plays a small role in the etiology of 
dementia, but he did not think that the veteran's 
hypertension was the major etiological factor.  However, 
the veteran's hypertension could be making his dementia 
worse.

Upon careful consideration of the evidence, the Board 
finds that the preponderance of the competent medical 
evidence is against a conclusion that the veteran's 
hypertension caused his current organic mental disease, 
but that there is evidence that hypertension may be 
aggravating his organic mental disease.  Resolving the 
doubt on that issue in the veteran's favor, the Board 
concludes that secondary service connection is warranted 
for the degree of aggravation of organic mental disease 
attributable to hypertension.  38 U.S.C.A. § 5107; Allen.


ORDER

Service connection is granted for the degree to which organic 
mental disease, identified as Alzheimer's disease, has been 
aggravated by hypertension. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

